 

EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made as of March 8, 2005,
between EFH Partners, LLC, a Delaware limited liability company (the
“Purchaser”), and Empire Financial Holding Company, a Florida corporation (the
“Company”).

WHEREAS, the Company is authorized to issue 100,000,000 shares of common stock,
par value $.01 per share (“Common Stock”), and 1,000,000 shares of preferred
stock, par value $.01 per share (“Preferred Stock”);

WHEREAS, prior to the closing of the transactions contemplated by this Agreement
the Company will designate 7,000 shares of its Preferred Stock as Series B
Convertible Preferred Stock (“B Preferred Stock”) and 8,000 shares of its
Preferred Stock as Series C Convertible Preferred Stock (“C Preferred Stock”)
each having the rights and designations as are set forth on Exhibit A hereto;

WHEREAS, the Company currently has issued and outstanding approximately
3,542,525 shares of Common Stock and 10,000 shares of Series A Preferred Stock;

WHEREAS, the Company wishes to sell to the Purchaser 7,000 shares of B Preferred
Stock and the Purchaser wishes to purchase 7,000 shares of B Preferred Stock,
upon the terms and conditions set forth in this Agreement; and

WHEREAS, the Purchaser and Empire have simultaneously herewith entered into an
agreement, whereby Purchaser will at the Closing Date (as defined below) loan to
Empire $250,000 (the “Loan Agreement”);

NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the parties hereto agree as follows:

 

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

1.

Purchase and Sale of B Preferred Stock and Grant of Option.

 

 

1.1

Purchase of B Preferred Stock.

At the Closing (as defined below);

(a)        The Company agrees to issue to the Purchaser 7,000 shares of its B
Preferred Stock and an option, in the form attached hereto as Exhibit B, to
purchase up to 1,666,666 shares of its Common Stock (the “Company Option”), and
the Purchaser agrees to pay to the Company $700,000 (the “BPS Purchase Price”)
for such shares and the Company Option.

(b)        The Company will deliver to the Purchaser a certificate for 7,000
shares of B Preferred Stock registered in the name of the Purchaser (the “B
Certificate”).

(c)        The Company will deliver to the Purchaser the Company Option.

(d)        The Purchaser will deliver to the Company the BPS Purchase Price by

(i)                paying to the Company $500,000 by certified or bank check
(the “Purchase Price Check”); and

(ii)               delivering to the Company for cancellation a promissory note
in the principal amount of $200,000 made by the Company and payable to Turquoise
Partners, LLC (the “Turquoise Note”).

1.2        Legend.          The B Certificates and all certificates representing
shares of Common Stock deliverable upon conversion of the B Preferred Stock and
exercise of the Company Option shall bear the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNTIL
(I) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), SHALL HAVE BECOME EFFECTIVE WITH

 

2

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

RESPECT THERETO OR (II) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT OR ANY APPLICABLE STATE SECURITIES LAW IS NOT REQUIRED IN CONNECTION WITH
SUCH PROPOSED TRANSFER.

2.

Closing and Escrow.

2.1        Closing.          The closing of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Morse, Zelnick, Rose &
Lander, LLP, 405 Park Avenue, New York, New York 10022 at 10:00 A.M. on the
second business day following the satisfaction of the last of the closing
conditions set forth in Sections 7.5 and 7.6, or at such other place, date or
time as shall be mutually agreed on by the Company and the Purchaser (such time
and such date or such other agreed upon time and date is called the “Closing
Date”).          

2.2        Escrow. The Purchase Price Check, the Turquoise Note, and the
director resignations contemplated in Section 5.1 shall simultaneously with the
execution of this Agreement be delivered to Greenberg Traurig, LLP, 13155 Noel
Road, Suite 600, Dallas, Texas 75240, to be held by Greenberg Traurig, LLP
pursuant to the terms of that certain escrow agreement, dated of even date
herewith, among Kevin M. Gagne, the Gagne First Revocable Trust, the Company,
the Purchaser and Greenberg Traurig, LLP (the “Escrow Agreement”) .

3.         Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser, that:

3.1        Authority and Compliance. The Company has full power and authority to
execute and deliver this Agreement, the Loan Agreement and the Escrow Agreement.
The Company has taken all corporate actions, which are necessary to authorize
the execution,



 

3

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

delivery and performance of this Agreement, the Loan Agreement, the Escrow
Agreement, the issuance of the B Preferred Stock, and the consummation of the
transactions contemplated hereby and thereby. This Agreement, the Loan Agreement
and the Escrow Agreement have been duly and validly executed and delivered on
behalf of the Company and constitute a valid obligation of the Company,
enforceable against the Company in accordance with their respective terms,
except to the extent that such enforceability may be limited by applicable
insolvency, bankruptcy, reorganization, arrangement or moratorium laws or
similar laws affecting the enforcement of creditors’ rights generally and by
general equity principles (whether asserted in an action at law or in equity).

3.2        No Breach; No Default. Neither the execution, delivery or performance
of this Agreement, the Loan Agreement or the Escrow Agreement, nor the
consummation of the transactions contemplated hereby and thereby by the Company,
(a) conflicts with or results in any breach of, (b) constitutes a default under,
(c) results in a violation of, or (d) gives any third party any right to
accelerate any obligation under, any contract to which the Company is a party or
by which any of its assets are bound, nor conflicts with or violates any
provision of the Company’s Certificate of Incorporation or Bylaws.

3.3        Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or any corporation, company, partnership, joint
venture, other entity or natural person (collectively, a “Person”) in connection
with the execution, delivery and performance by the Company of the transactions
contemplated by this Agreement, the Loan Agreement or the Escrow Agreement,
except for the NASD Approval and AMEX Rules Compliance (as defined below).



 

4

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

3.4        Capitalization of the Company. The total authorized capital stock of
the Company consists of 100,000,000 shares of Common Stock and 1,000,000 shares
of Preferred Stock, of which approximately 3,542,525 shares of Common Stock and
10,000 shares of A Preferred Stock are currently issued and outstanding

3.5        Options, Etc. Except as set forth in Schedule 3.5, the Company does
not have outstanding any

(a) options, warrants or other rights to purchase, acquire or convert into any
shares of its capital stock or other equity securities, or

(b) any other agreement or right (preemptive, contractual or otherwise) to issue
or sell any such shares of its capital stock or other equity securities.

3.6        No Restrictions on Securities. Except as may be set forth on the
Exhibits to the SEC Reports (as defined below) the Company is not a party to any
agreement relating to the voting of shares of its capital stock on any matter.

3.7        SEC Filings. The Company has filed all reports required to be filed
by it under the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”), since January 1, 2003 (the foregoing being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; except as such SEC
Reports may have been modified or amended by the subsequent filing of any SEC
Report and except for the possible effect of any Mutual Fund



 

5

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

Proceeding (as hereinafter defined). The financial statements included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Securities and Exchange
Commission with respect thereto as in effect at the time of filing, except as
such financial statements may have been modified or amended by the subsequent
filing of any SEC Report and except for the possible effect of any Mutual Fund
Proceeding. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments, except as such financial statements may have been modified or
amended by the subsequent filing of any SEC Report and except for the possible
effect of any Mutual Fund Proceeding. As used in this Agreement, “Mutual Fund
Proceeding” shall mean any action, suit, proceeding, arbitration or alternative
dispute resolution mechanism, or any hearing, inquiry or investigation related
to the trading of mutual fund shares by Empire financial Group, Inc., a wholly
owned subsidiary of the Company (“EFG”), on behalf of its customers that has
been commenced or may be commenced in the future by the SEC, the Attorney
General of the State of New York or any other government or regulatory agency or
authority.

3.8        B Preferred Stock. The B Preferred Stock to be issued to the
Purchaser as contemplated by this Agreement will upon delivery to the Purchaser
be duly authorized, validly issued, fully paid and non-assessable. The Company
has reserved from its duly



 

6

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

authorized (but unissued) Common Stock 1,166,667 shares of its Common Stock for
issuance upon conversion of the B Preferred Stock.

3.9        Legal Proceedings; Customer Complaints. Except as described in the
SEC Reports, there are no claims, actions, suits, proceedings, arbitrations or
investigations, either administrative or judicial, pending or, to the Company’s
actual knowledge, threatened `by, or against, the Company or any of its
subsidiaries that are required to be disclosed in the SEC Reports or that
specifically relating to the transactions contemplated by this Agreement, at law
or in equity or otherwise, before or by any court or governmental agency or
body, domestic or foreign, or before an arbitrator of any kind. The Company has
previously delivered to the Purchaser a true and correct list of all written
complaints received by the Company or any of its subsidiaries from its customers
with regard to the brokerage business of EFG since January 1, 2003 and the
current status or disposition of such complaints.

3.10      Certain Correspondence. The Company has previously delivered to the
Purchaser a true and correct copy of (a) the notice, dated July 22, 2004,
received from the AMEX regarding the failure of the Company to meet the net
worth requirement for continued listing and granting the Company until November
12, 2005 to comply with such minimum net worth requirement and (b) a letter
dated May 24, 2004, from the SEC to EFG, advising EFG that the staff of the SEC
intends to recommend that the SEC commence civil injunctive action and public
administrative proceedings against EFG and certain of its former employees in
connection with the trading of mutual fund shares on behalf of certain of EFG’s
customers (collectively, the “Correspondence”). Neither the Company nor EFG has
received any subsequent correspondence or other communication from the AMEX or
SEC, as the case may be, that materially alters or modifies the matters
described in the Correspondence.



 

7

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

3.11      NASD.            The Company has previously provided to the Purchaser
a true and correct copy of the membership agreement between EFG and the National
Association of Securities Dealers, Inc. (the “NASD”). The Company has previously
provided to the Purchaser true and correct copies of all exit letters and other
material written correspondence received by EFG from the NASD since January 1,
2003.

4.         Representations and Warranties of the Purchaser to the Company. The
Purchaser hereby represents and warrants to the Company as follows:

4.1        Good Standing; Authority and Compliance. The Purchaser is duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Purchaser has full power and authority to execute and deliver this
Agreement, the Loan Agreement, the Escrow Agreement and the Company Option. This
Agreement, the Loan Agreement and the Escrow Agreement have been duly and
validly executed and delivered on behalf of the Purchaser and constitute (and
when executed the Company Option will constitute) valid obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, except to the extent that such enforceability may be limited by
applicable insolvency, bankruptcy, reorganization, arrangement or moratorium
laws or similar laws affecting the enforcement of creditors’ rights generally
and by general equity principles (whether asserted in an action at law or in
equity). Except for the NASD Approval, no consent, authorization or approval of,
exemption by, or filing with, any domestic governmental or administrative
authority, or any court, is required to be obtained or made by the Purchaser in
connection with the execution, delivery and performance of this Agreement, the
Loan Agreement



 

8

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

or the Escrow Agreement by the Purchaser or the consummation of the transactions
contemplated thereby by the Purchaser.

4.2        No Conflict. The performance of this Agreement, the Loan Agreement or
the Escrow Agreement by the Purchaser and the consummation of the transactions
contemplated hereby or thereby will not result in a breach or violation of any
of the terms or provisions of, or constitute a default under (i) the Certificate
of Formation or the Operating Agreement of the Purchaser or (ii) any contract or
other agreement or instrument to which the Purchaser is a party.

4.3        Purchase for Own Account. The Purchaser is acquiring the B Preferred
Stock and the Company Option for investment for the Purchaser’s own account, not
as a nominee or agent, and not with a view to, or for the resale in connection
with, any distribution thereof. The Purchaser understands that neither the B
Preferred Stock nor the Company Option has been, and will not be, registered
under the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein.

4.4        Restricted Securities. The Purchaser understands that the B Preferred
Stock, the Company Option and any Common Stock received upon conversion of the B
Preferred Stock or the exercise of the Company Option is characterized as
“restricted securities” under the Securities Act inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under the Securities Act and applicable regulations thereunder such B
Preferred Stock, Company Option and any Common Stock received upon conversion of
the B Preferred Stock or the exercise of the Company Option may be resold



 

9

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

without registration under the Securities Act only in certain limited
circumstances. In this connection, the Purchaser represents that it is familiar
with Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

4.5        Accredited Investor Status. Each member of the Purchaser is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act (an “Accredited Investor”).

5.

Covenants.

5.1        Board of Directors. Each of Mr. John J. Tsucalas and Mr. Bradley L.
Gordon will simultaneously with the execution of this Agreement deliver their
respective resignations as directors of the Company, which will be effective as
of the Closing Date, and the board of directors of the Company shall prior to
the Closing adopt resolutions (a) to increase the number of directors of the
Company constituting the entire Board from four to five persons in accordance
with the Company’s bylaws and (b) to elect three individuals as directors of the
Company who were designated by the Purchaser and reasonably acceptable to the
Company, two of whom must be independent in accordance with the AMEX regulations
(the “Designees”), with two of the Designees to take office simultaneously with
the Closing and the third Designee to take office as soon as the Company shall
have complied with the provisions of Section 14 (f) of the Securities and
Exchange Act of 1934, as amended.

5.2        Amex Rules Compliance. The Company and the Purchaser will use all
commercially reasonable efforts to comply with, or to obtain a written waiver by
the AMEX of, any applicable requirement that the transactions contemplated by
this Agreement, (including without limitation the issuance of shares of Common
Stock to the Purchaser pursuant to the



 

10

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

Company Option) or by the Stock Exchange Agreement (as defined below), be
approved by the shareholders of the Company in order that the Common Stock shall
continue to be listed on the AMEX (the “AMEX Rules Compliance”).

5.3        NASD Approval. The Company and the Purchaser shall each use their
commercially reasonable efforts to obtain the NASD Approval (as defined below)
and to cooperate with each other in such efforts and will provide to each other
copies of all communications with the NASD. Without limiting the generality of
the foregoing, the Company agrees that it will within 10 business days after the
date of this Agreement file with the NASD any notice, form or application that
may be necessary or required by the NASD in order to obtain the NASD Approval
and respond to any NASD request for additional information as soon as reasonably
practicable, but in no event more than 10 business days after receiving such
request. In respect thereto the Purchaser shall within 5 business days of a
request therefore provide to the Company any information with regard to the
Purchaser, any of its members and/or the Designees as shall be required or
requested by the NASD. For purposes of this Agreement, the term “NASD Approval”
shall mean the expiration of any applicable waiting period or the receipt of any
required affirmative approval by the NASD relating to the consummation of the
transactions contemplated by this Agreement, that certain Stock Exchange
Agreement, dated the date hereof, by and between Kevin M. Gagne and the Gagne
First Revocable Trust (collectively “Gagne Parties”) and the Company (the “Stock
Exchange Agreement”) and that certain Stock Purchase and Option Agreement, dated
the date hereof, by and between the Gagne Parties and the Purchaser (the
“Gagne/Purchaser Agreement”).

5.4        Conduct of Business Until Closing Date. The Company hereby agrees
with the Purchaser that from and after the date hereof until the Closing Date,
the Company will:



 

11

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

(a)        operate its business only in the usual, regular and ordinary manner,
consistent with past practice;

(b)        neither (i) amend or change its Articles of Incorporation or By-Laws;
(ii) merge with or into, consolidate or otherwise combine with, or acquire all
or substantially all of the stock or assets of, any other entity; (iii) sell,
lease or otherwise transfer any significant part of its assets other than in the
ordinary course of business consistent with past practice, nor (iv) change the
character of its business;

(c)        neither (i) increase the number of its shares of capital stock or
other equity securities issued and outstanding, except for any issuances of
Common Stock in accordance with the terms of any option, warrant or convertible
security currently outstanding nor (ii) grant any option, warrant, or other
right to purchase or to convert any obligation into shares of its capital stock;
provided however, that notwithstanding the foregoing, in addition the Company
may (i) grant options to its employees, directors and consultants in accordance
with its existing stock option plan, (ii) issue up to 500,000 shares of its
Common Stock and (iii) issue warrants and/or shares of preferred stock to
Greenberg Traurig, LLP as contemplated by that certain letter agreement, dated
of even date herewith, between Greenberg Traurig, LLP and the Company, a copy of
which has been previously delivered to the Purchaser; and

(d)        neither (i) declare, pay or make any dividend or other distribution
or payment in respect of its outstanding shares of capital stock, nor (ii)
purchase, redeem or otherwise acquire for consideration any shares of its
capital stock.

6.         Conditions Precedent to the Obligations of the Company. The
obligations of the Company pursuant to this Agreement are subject to the
satisfaction at the Closing of each of



 

12

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

the following conditions; provided, however, that the Company may, in its sole
discretion, waive any of such conditions and proceed with the transactions
contemplated hereby.

6.1        Accuracy of Representations and Warranties. The representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date, as if made on
and as of the Closing Date.

6.2        Performance of Agreements. The Purchaser shall have performed and
complied in all material respects with all covenants, obligations and agreements
to be performed or complied with by it on or before the Closing Date pursuant to
this Agreement.

6.3        Loan Agreement. The Purchaser shall have made the Loan (as defined in
the Loan Agreement) to the Company in accordance with the provisions of the Loan
Agreement.

6.4        AMEX Rules Compliance. The AMEX Rules Compliance shall have been
obtained.

6.5        NASD Approval. The NASD Approval shall have been obtained.

6.6        Other Transactions. The transactions contemplated by the Stock
Exchange Agreement and the Gagne/Purchaser Agreement (collectively, the “Other
Transactions”) shall have been consummated.

6.7        Order. No statute, rule, regulation, executive order, decree or
injunction shall have been enacted, entered, promulgated or enforced by any
court or governmental authority against the Company and be in effect that
prohibits or restricts the consummation of the transactions contemplated by this
Agreement or makes such consummation illegal (with the Company agreeing to
use its commercially reasonable efforts to have any such prohibition lifted).



 

13

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

6.8        Member Representation Letter. Each member of the Purchaser shall
deliver to the Company a representation letter, in a form reasonably acceptable
to the Company, that such member is an Accredited Investor.

7.         Conditions Precedent to the Obligations of the Purchaser. The
obligations of the Purchaser under this Agreement are subject to the
satisfaction at the Closing of each of the following conditions; provided,
however, that the Purchaser may, in his sole discretion, waive any of such
conditions and proceed with the transactions contemplated hereby.

7.1        Accuracy of Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date, as if made on and as of
the Closing Date.

7.2        Performance of Agreements. The Company shall have performed and
complied in all material respects with all covenants, obligations and agreements
to be performed or complied with by them on or before the Closing Date pursuant
to this Agreement.

7.3        Board of Directors. The Board of Directors shall have been
reconstituted as provided in Section 5.1.

7.4        Registration Rights. The Company shall have executed and delivered to
the Purchaser a registration rights agreement, in the form of Exhibit C annexed
hereto, granting to the Purchaser certain registration rights with regard to the
shares of Common Stock into which the B Preferred Stock may be converted and the
shares of Common Stock to be delivered to the Purchaser upon exercise of the
Company Option.

7.5        AMEX Rules Compliance. The AMEX Rules Compliance shall have been
obtained.

7.6        NASD Approval. The NASD Approval shall have been obtained.



 

14

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

7.7        Other Transactions. The Other Transactions shall have been
consummated.

7.8        NASD Regulation. The Company and its subsidiaries shall at all times
from and after the date hereof to the Closing Date have been in compliance with
all requirements of the NASD applicable to its business, except where the
failure to be in compliance has not had a material adverse effect on the
business, assets or prospects of the Company and its subsidiaries, taken as a
whole.

7.9        Order. No statute, rule, regulation, executive order, decree or
injunction shall have been enacted, entered, promulgated or enforced by any
court or governmental authority against the Purchaser and be in effect that
prohibits or restricts the consummation of the transactions contemplated by this
Agreement or makes such consummation illegal (with the Purchaser agreeing to
use its commercially reasonable efforts to have any such prohibition lifted).

8.

Termination.

(a)        If the Closing has not occurred within 120 days from the date hereof,
either party may, in its sole discretion, terminate this Agreement by advising
the other party in writing of its election to do so, in which event this
Agreement shall immediately terminate; provided that the right to terminate this
Agreement under this Section shall not be available to any party whose failure
to fulfill any agreement or obligation under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such date;
and further provided that any such termination shall not relieve any party from
any liability that such party may have on account of the breach by such party,
prior to such termination, of any covenant or agreement made by such party
herein.



 

15

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

(b)        If, the net loss applicable to common stockholders reflected in the
Consolidated Statement of Operations for the year ended December 31, 2004 set
forth in the Annual Report on Form 10-K to be filed by the Company for the year
ended December 31, 2004 (the “2004 10-K”) shall exceed $1,000,000 or the total
shareholder’s deficit reflected in the Consolidated Balance Sheet at December
31, 2004 set forth in the 2004 10-K shall not exceed $1,600,000, then, and in
such event, the Purchaser, in its sole discretion may terminate this Agreement,
at any time prior to the 16th day following the date on which the 2004 10-K is
filed with the SEC, by advising the Company in writing of its electing to do so,
in which event this Agreement shall immediately terminate.

9.

General Provisions.

9.1        Survival of Representations, Warranties, Covenants, and Agreements.
The representations and warranties, contained in this Agreement shall survive
the Closing until June 30, 2006; and any covenants and agreements contained
herein shall survive for the periods indicated therein and if no time period is
indicated therein shall survive indefinitely. Notwithstanding the foregoing, the
representations and warranties set forth in Sections 3.1, 4.1 and 4.3 shall
survive the Closing indefinitely.

9.2        Expenses. The Company agrees to pay, promptly after demand is made,
all reasonable out-of-pocket expenses incurred by the Purchaser in connection
with this Agreement, including (but not limited to) the Purchaser’s legal fees,
plus reasonable disbursements of such counsel, not to exceed 92,500 in the
aggregate.

9.3        Notices. Any notices required or permitted to be given under this
Agreement shall be given in writing to each other party and shall be deemed
received by a party (a) when personally delivered to such party at its address
as set forth below or (b) if sent by

 

16

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

overnight courier, next day delivery, on the next business day following the
date when given to the overnight courier service, addressed to such party as
indicated below:



 

17

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

If to the Company:

Empire Financial Holding Company

2170 West State Road 434, Suite 100

Longwood, Florida 32779

Attention: President

 

With a copy to:

Greenberg Traurig, LLP

13155 Noel Road, Suite 600

Dallas, Texas 75240

Attention: Phillip J. Kushner, Esq.

 

If to the Purchaser:

EFH Partners, LLC

c/o Morse, Zelnick, Rose & Lander, LLP

405 Park Avenue

New York, NY 10022

Attention: Mr. Steve Rabinovici

 

With a copy to:

Morse, Zelnick, Rose & Lander LLP

405 Park Avenue

New York, New York 10022

Attention: George Lander, Esq.

 

and

 

Arnold P. Kling, Esq.

545 MadisonAvenue, 6th Floor

New York, NY 10022

 

9.4        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

9.5        Headings. All headings are inserted for convenience of reference only
and shall not affect the meaning or interpretation of any such provisions or of
this Agreement, taken as an entirety.

9.6        Severability. If and to the extent that any court of competent
jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity of
the remainder of this Agreement.



 

18

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

9.7        No Negative Construction Against Drafting Party. The parties
acknowledge that they are sophisticated and are represented by experienced,
knowledgeable attorneys. The parties agree that the normal rules of construction
to resolve ambiguities against the party whose counsel drafted this Agreement
shall not be followed in the interpretation of this Agreement. Consequently, no
negative inference or interpretation shall be made by a court in enforcing the
provisions of this Agreement against the party whose attorney drafted this
Agreement.

9.8        Changes, Waivers, Etc. Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, but rather may
only be changed by a statement in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought. In
addition, no change, waiver, discharge or termination may be made to this
Agreement by the Company, unless approved by a vote of at least two-thirds of
the “independent directors” of the Company. For purposes of this Agreement, an
“independent director” shall be a person who would qualify as such under the
rules therefor as promulgated by the AMEX.

9.9        Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed and construed in
accordance with the domestic laws of the State of Florida, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Florida or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Florida.

9.10      Binding Effects. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, legal
representatives and assigns.



 

19

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

9.11      Entire Agreement. This Agreement together with the other agreements
and documents referred to in this Agreement, constitutes the entire agreement of
the parties and supersede all prior agreements and undertakings (including,
without limitation, any term sheet previously entered into by the Company with
the Purchaser with respect to the subject matter hereof) both written and oral,
between the parties, or any of them, with respect to the subject matter hereof.

9.12      Parties in Interest. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties hereto (and
their permitted successors and assigns) any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

9.13      Interest or Overdue Amounts. Any amounts due to any party hereunder if
not paid when due shall thereafter bear interest at the rate of 12% per annum
until paid.

9.14      Attorneys Fees and Expenses. If any action shall be brought by any of
the parties hereto based upon this Agreement or any of the transactions
contemplated hereby, then and in such event, the party prevailing in any such
action shall be entitled to recover reasonable legal fees and expenses incurred
by such party in connection with such action.



 

20

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EMPIRE FINANCIAL HOLDING COMPANY, a Florida corporation

By:      ______________________________

Donald A. Wojnowski Jr.

President

 

EFH PARTNERS, LLC,

a Delaware limited liability company

 

 

By:      ______________________________

Steven M. Rabinovici, Manager

 

 

21

 

Company:_______

Purchaser:_______

 


--------------------------------------------------------------------------------